

Exhibit 10.1
Name:
Paul Carbone
Number of Shares of Restricted Stock:
21,101
Date of Grant:
February 12, 2015





DUNKIN’ BRANDS GROUP, INC.
2011 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


This agreement (this “Agreement”) evidences the grant of Restricted Stock (as
defined in the Plan referenced below) (the “Award”) by Dunkin’ Brands Group,
Inc. (the “Company”) to the undersigned (the “Grantee”), pursuant to and subject
to the terms of the Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated herein by
reference.
1.Grant of Restricted Stock. The Company grants to the Grantee on the date set
forth above (the “Date of Grant”) the number of shares of Restricted Stock set
forth above (the “Shares”), subject to adjustment pursuant to Section 7 of the
Plan in respect of transactions occurring after the date hereof.
2.Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.
3.Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.
4.Vesting. As used herein with respect to any Share, the term “vest” means the
lapsing of the restrictions described herein with respect to such Share, subject
to the terms of the Plan. Unless earlier terminated, relinquished or expired,
10,550 Shares shall vest on February 12, 2018 and the remaining 10,551 Shares
shall vest on February 12, 2019, subject to the Grantee remaining in continuous
Employment through the applicable vesting date.
No Shares shall vest on a vesting date specified above unless the Grantee has
remained in continuous Employment from the Date of Grant through such vesting
date.
5.Change in Control. If (i) in connection with a Change in Control this Award,
to the extent outstanding immediately prior to such Change in Control, is
assumed or continued, or a new award is substituted for this Award by the
acquiror or survivor (or an affiliate of the acquiror or survivor) in accordance
with the provisions of Section 7 of the Plan, and (ii) at any time within the
18-month period following the Change in Control, the Grantee’s Employment is
terminated by the Company (or its successor) without Cause or the Grantee
terminates his

1



--------------------------------------------------------------------------------



Employment for Good Reason, this Award (or the award substituted for this
Award), to the extent then outstanding but not then vested, will automatically
vest in full at the time of such termination.
If in connection with a Change in Control this Award is not assumed or
continued, and a new award is not substituted for this Award by the acquiror or
survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7 of the Plan, this Award, to the extent outstanding
immediately prior to such Change in Control but not then vested, will
automatically vest in full upon the occurrence of such Change in Control.
For purposes of this Award, “Good Reason” means the occurrence of any of the
following: (i) a material diminution in the nature or scope of the Grantee’s
responsibilities, duties, authority or status; provided that each of (A) a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another corporation, (B) any
diminution of the business of the Company or any of its Affiliates and (C) any
sale or transfer of equity, property or other assets of the Company or any of
its Affiliates (including any such sale or transfer or any other transaction or
series of such transactions that results in a Change in Control) will be deemed
not to constitute “Good Reason”; (ii) a relocation of the Grantee’s place of
employment, without the Grantee’s consent, to a location that is more than fifty
(50) miles from Canton, Massachusetts; or (iii) the Company’s failure to perform
substantially any material term of this Agreement or any employment agreement
with the Company or any of its Affiliates to which the Grantee is subject;
provided that, if the Grantee is subject to an employment, severance-benefit or
other similar agreement with the Company or an Affiliate containing a separate
definition of “Good Reason”, the definition contained in such agreement will
apply for purposes of this Agreement for so long as such agreement is in effect.
A termination will qualify as a termination for Good Reason only if (1) the
Grantee gives the Company notice, within ninety (90) days of its first existence
or occurrence (without the Grantee’s consent), of any or any combination of the
eligibility conditions specified above; (2) the Company fails to cure the
eligibility condition(s) within thirty (30) days of receiving such notice; and
(3) the Grantee terminates his Employment not later than six months following
the end of such 30-day period.
6.Effect of Certain Terminations of Employment. Notwithstanding anything herein
to the contrary, if the Grantee’s Employment (1) is terminated by the Company
other than for Cause, or (2) is terminated by the Grantee for Good Reason (and,
in each case, regardless of whether or not a Change in Control has occurred),
this Award, to the extent then outstanding but not then vested, will
automatically vest in full at the time of such termination. If the Grantee’s
Employment terminates due to the Grantee’s death or is terminated by the Company
due to the Grantee’s permanent disability (and, in each case, regardless of
whether or not a Change in Control has occurred), this Award, to the extent then
outstanding but not then vested, will automatically vest at the time of such
termination as to a number of Shares such that the total number of Shares that
are vested at the time of such termination (after giving effect to the
accelerated vesting contemplated hereby) is equal to 21,101 multiplied by a
fraction the

2



--------------------------------------------------------------------------------



numerator of which is the number of days that elapsed from the Date of Grant
until the date of such termination and the denominator is 1,460 (rounded up to
the nearest whole share).
7.Dividends, etc. The Grantee shall be entitled to receive any and all dividends
or other distributions paid with respect to those Shares of which the Grantee is
the record owner on the record date for such dividend or other distribution;
provided, however, that any property or cash (including, without limitation, any
regular cash dividends) distributed with respect to a Share (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. Any cash amounts that would otherwise have been paid with respect to
an associated share shall be accumulated and paid to the Grantee, without
interest, only upon, or within thirty (30) days following, the date on which
such associated share vests in accordance with this Agreement (such date, the
“Vesting Date”) and any other property distributable with respect to an
associated share shall vest on the Vesting Date. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted rights to cash
or restricted property described in this Section 7.
8. Forfeiture Risk, Recovery of Compensation.
(a)Except as expressly provided in Section 6 above, if the Grantee’s Employment
ceases for any reason, including death, the Shares, to the extent not then
vested (after giving effect to any accelerated vesting contemplated by such
Section 6), will be automatically and immediately forfeited upon such
termination.
(b)This Award is subject to Section 6(a)(5) of the Plan. The Award (whether or
not vested) is subject to forfeiture, termination and rescission, and the
Grantee will be obligated to return to the Company the value received with
respect to the Award (including any gain realized on a subsequent sale or
disposition of Shares), (i) upon or in connection with a breach by the Grantee
of a non-competition, non-solicitation, confidentiality or similar covenant or
agreement with the Company or its subsidiaries, (ii) in accordance with any
clawback or similar policy maintained by the Company, as such policy may be
amended and in effect from time to time, or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(c)The undersigned hereby (i) appoints the Company as the attorney-in-fact of
the undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Shares that are unvested
and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers,

3



--------------------------------------------------------------------------------



endorsed in blank, with respect to such Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture of any unvested Shares that are
forfeited hereunder.
9.Retention of Certificates. Any certificates representing unvested Shares shall
be held by the Company. If unvested Shares are held in book entry form, the
undersigned agrees that the Company may give stop transfer instructions to the
depository to ensure compliance with the provisions hereof.
10.Legends, Etc. Any certificates representing unvested Shares will bear such
legends as determined by the Company that discloses the restrictions on
transferability imposed on such Shares as a result of this Agreement and the
Plan. As soon as practicable following the vesting of any such Shares the
Company shall cause a certificate or certificates covering such Shares, without
the aforesaid legend, to be issued and delivered to the undersigned. If any
Shares are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.
11.Certain Tax Matters.
(a)    The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date this Award is granted and the Grantee must provide the Company with a copy
of the 83(b) election prior to filing. The Company has made no recommendation to
the Grantee with respect to the advisability of making such an election.
(b)    This Award or the vesting of the Shares granted hereunder, and the
payment of dividends with respect to such Shares, will give rise to “wages”
subject to withholding. The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder are subject to the Grantee promptly paying to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld. The Grantee
authorizes the Company and its subsidiaries to withhold such amounts from any
amounts otherwise payable to the Grantee, but nothing in this sentence should be
construed as relieving the Grantee of any liability for satisfying his
obligation under the preceding provisions of this Section.
12.Effect on Employment. The grant of the Shares will not give the Grantee any
right to be retained in the employ of the Company or any of its Affiliates,
affect the right of the Company or any of its Affiliates to discharge or
discipline such Grantee at any time, or affect any right of such Grantee to
terminate his Employment at any time.
13.Stock Ownership Guidelines. This Award is subject to the Company’s Stock
Ownership Guidelines, as adopted on May 15, 2012, as such guidelines may be
amended, revised or supplemented from time to time (the “Guidelines”). The
Grantee acknowledges and agrees to

4



--------------------------------------------------------------------------------



comply with the terms and conditions of the Guidelines, including the retention
ratios set forth therein.
14.Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
By acceptance of the Shares, the Grantee agrees hereby to be subject to the
terms of the Plan. The Grantee further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company may be an electronic
signature that will be treated as an original signature for all purposes
hereunder and (ii) the signature, whether electronic or non-electronic, will be
binding against the Company and will create a legally binding agreement when
this Agreement is countersigned by the Grantee.
[The remainder of this page is intentionally left blank]


Executed as of the 12th day of February, 2015.




Company:
DUNKIN’ BRANDS GROUP, INC.

    






By:     /s/ Richard Emmett            
Name: Richard J. Emmett
Title: Chief Legal and Human Resources Officer




Grantee:
    /s/ Paul Carbone            

Name: Paul Carbone
                    
                





5

